Citation Nr: 0531257	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-02 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the back.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to service connection for arthritis of the back.  

In July 2001, the veteran testified at the RO before a 
decision review officer.  A transcript of the hearing has 
been associated with record on appeal.  

The veteran's claim was initially presented to the Board in 
October 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran's arthritis of the back did not manifest 
during military service or to a compensable degree within a 
year thereafter.  

3.  The veteran's arthritis of the back is not due to or the 
result of a service-connected disability.  





CONCLUSION OF LAW

Claimed arthritis of the back was neither incurred in or 
aggravated during the veteran's active service, and may not 
be presumed to have been incurred therein, nor secondary to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in March 2003 and 
February 2005; and the rating decisions, statement of the 
case, supplemental statement of the case, and the Board's 
October 2003 remand order issued since 1994 to the present.  
In addition, these documents provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Tuskegee and Montgomery VA medical centers, where he 
has received treatment.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claim, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1994) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial December 1994 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks service connection for arthritis of his 
back.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Finally, service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The record does not indicate, and the veteran does not 
suggest, onset of arthritis of the spine during active 
military service, or within a year thereafter.  His service 
medical records are negative for arthritis or any other 
disability of the back, and no such abnormalities were noted 
on service separation examination.  Medical treatment records 
immediately following service are likewise negative for any 
diagnosis of or treatment for any spinal disability.  

Rather, the veteran asserts that his arthritis of the back is 
either due to, or aggravated by, other service-connected 
disabilities.  The veteran has been granted service 
connection for tuberculosis pleurisy with effusion, inactive 
tuberculosis peritonitis, and liposarcoma of the left thigh, 
secondary to Agent Orange exposure.  In order to determine if 
a medical nexus existed between the veteran's arthritis of 
the back and any current service-connected disability, the 
veteran was afforded VA medical examination in March 2005.  
The claims file was examined in conjunction with the 
examination.  After examining the veteran and reviewing his 
medical history, the examiner confirmed mild scoliosis and 
degenerative joint disease of the lumbosacral spine.  
However, the examiner was unable to find any evidence that 
the veteran's low back disability was etiologically related 
to a service-connected disability.  He also found no evidence 
of aggravation of the veteran's low back disability by a 
service-connected disability.  

In light of these examination results, the Board finds the 
preponderance of the evidence to be against the veteran's 
service connection claim for a low back disability, claimed 
as arthritis.  The record contains no evidence that this 
disability was incurred during active military service, or 
within a year thereafter.  Also, on examination in March 
2005, a VA physician found no indication the veteran's 
arthritis resulted from, or was aggravated by, a service-
connected disability.  In the absence of any evidence to the 
contrary, service connection for arthritis of the back must 
be denied.  

The veteran himself asserts that his arthritis is secondary 
to a service-connected disability.  However, as a layperson, 
his assertions regarding medical etiology, causation, and 
diagnosis are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
back, as this disability was not incurred during military 
service or within a year thereafter.  Additionally, this 
disability is not due to, or aggravated by, a service-
connected disability.  Therefore, service connection for 
arthritis of the back must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for arthritis of the back is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


